Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 and 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-22, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consonni et al. (WO 2017001760 A1; please see the machine attached in this office action) in view of Song (US 2016/0172533 A1).
Regarding claim 19, Consonni et al. teach an optoelectronic device (30/10; Figs. 1a-1b; [0051]) comprising: an optoelectronic semiconductor chip (light emitting diode 10; Figs. 1a-1b, [0054]); comprising optoelectronic semiconductor layers (12-14; Figs. 1a-1b, [0054]) configured to generate electromagnetic radiation (light; [0054]), the optoelectronic semiconductor layers (12-14) comprising a first semiconductor layer (14; Figs. 1a-1b, [0054]) from which the generated electromagnetic radiation (light) is configured to be coupled out (see Figs. 1a-1b); and a passivation layer (structured photoluminescent layer 30; Figs. 1a-1b; [0051]) in direct contact with a first main surface (the top surface) of the first semiconductor layer (14), wherein the passivation layer (structured photoluminescent layer 30) includes quantum dot particles ([0041, 0045]) configured to convert a wavelength of the electromagnetic radiation (the property of the photoluminescent material; [0045]), and wherein a surface (the top surface of 30) of the passivation layer (30) remote from the first semiconductor layer (14) forms a first main surface (the top surface of 30/10) of the optoelectronic device (30/10).
Consonni et al. do not teach wherein the passivation layer has a refractive index larger than 1.6.
In the same field of endeavor of semiconductor manufacturing, Song teaches wherein the passivation layer (wavelength conversion part 160a; Fig. 7, [0076]) has a refractive index equal to or greater than 1.52 ([0076]) which overlaps the clamed range of larger than 1.6, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Consonni et al. and Song, and to use the passivation layer having a refractive index equal to or greater than 1.52 as taught by Song, because Consonni et al. teach the passivation layer (30) to be a wavelength conversion layer ([0051]) and Song teach that the wavelength conversion layer having a refractive index of equal to or greater than 1.52 can enhance external light extraction efficiency ([0076]). 
Regarding claim 20, Consonni et al. teach the optoelectronic device according to claim 19, wherein the optoelectronic device (30/10) comprises a first region (C1; Figs. 1a-1b, [0070]) and a second region (C2; Figs. 1a-1b, [0070]), and wherein a layer thickness of the passivation layer (30) in the first region (C1) is different from a layer thickness of the passivation layer (30) in the second region (C2; see Figs. 1a-1b).
Regarding claim 21, Consonni et al. teach the optoelectronic device according to claim 19, wherein the passivation layer (30) has a layer thickness less than or equal to 10 µm ([0024] of the machine translation, 10 µm is shown on page 5, line 15 of original document of WO 2017001760 A1) which overlaps the claimed range of smaller than 10 µm, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 22, Consonni et al. teach the optoelectronic device according to claim 19, wherein the quantum dot particles comprise CdSe, CdS, InP or ZnS (CdS; [0045]).
Regarding claim 24, Consonni et al. teach the optoelectronic device according to claim 19 , wherein the passivation layer (30) comprises silicon dioxide, titanium dioxide, aluminum oxide, zirconium oxide or silicon nitride (silica, i.e. silicon dioxide; [0045]).
Regarding claim 27, Consonni et al. teach the optoelectronic device according to claim 19, wherein the first main surface of the passivation layer (the top surface of 30) is roughened (roughened by forming cavities; [0061]) .
Regarding claim 28, Consonni et al. teach the optoelectronic device according to claim 19, wherein the passivation layer (30).
Consonni et al. do not teach the refractive index of the passivation layer is larger than 2.0.
In the same field of endeavor of semiconductor manufacturing, Song teaches the refractive index of the passivation layer (wavelength conversion part 160a; Fig. 7, [0076]) is equal to or greater than 1.52 ([0076]) which overlaps the clamed range of larger than 2.0, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Consonni et al. and Song, and to use the passivation layer having a refractive index equal to or greater than 1.52 as taught by Song, because Consonni et al. teach the passivation layer (30) to be a wavelength conversion layer ([0051]) and Song teach that the wavelength conversion layer having a refractive index of equal to or greater than 1.52 can enhance external light extraction efficiency ([0076]). 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consonni et al. and Song as applied to claim 19 above, and further in view of Park (KR 10-2018-0079581, please see the machine translation attached in this office action).
Regarding claim 23, Consonni et al. teach wherein the passivation layer (30).
Consonni et al. do not teach the passivation layer further comprises passive quantum dot particles that are not configured to convert the wavelength of the electromagnetic radiation.
In the same field of endeavor of semiconductor manufacturing, Park teaches the passivation layer (SUB2; Fig. 12, page 9, 7th paragraph) further comprises passive quantum dot particles (deactivation quantum dot QD2; Fig. 12, page 9, 7th paragraph) that are not configured to convert the wavelength of the electromagnetic radiation (page 9, 7th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Consonni et al., Song and Park, and to further use the passivation layer having the passive quantum dot particles as taught by Park, because Consonni et al. teach the passivation layer (30) to be a wavelength conversion layer ([0051]) and Park teach that the passivation layer having the passive quantum dot particles can improve the chromatic purity and the color reproducibility (page 9, 8th paragraph). 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consonni et al. and Song as applied to claim 19 above, and further in view of Sasaki et al. (US 2012/0256222 A1).
Regarding claim 25, Consonni et al. teach wherein the passivation layer (30).
Consonni et al. do not teach the passivation layer comprises further particles that are configured to increase the refractive index of the passivation layer.
In the same field of endeavor of semiconductor manufacturing, Sasaki et al. teach the passivation layer (24; Fig. 1, [0037]) comprises further particles (metal oxide; [0037]) that are configured to increase the refractive index of the passivation layer (24; [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Consonni et al., Song and Sasaki et al., and to use the passivation layer having particles to increase the refractive index as taught by Sasaki et al., because Consonni et al. teach the passivation layer (30) to be a wavelength conversion layer ([0051]) and Sasaki et al. teach that the wavelength conversion layer having particles to increase the refractive index can reduce the total reflection ([0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/26/2022